Order and judgment (one paper), Supreme Court, New York County (William Wetzel, J.), entered October 14, 1999, which confirmed an arbitration award in favor of petitioner and adjudged that petitioner recover from respondent the total sum of $40,554.51, unanimously affirmed, without costs.
The arbitration award of legal fees was supported by the record and in accord with the applicable law, and was properly confirmed. In any event, an arbitrator’s award “will not be vacated even though * * * his interpretation of the agreement misconstrues or disregards its plain meaning or misapplies substantive rules of law, unless it is violative of a strong public *322policy, or is totally irrational” (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308; see also, Matter of Turkewitz [Fuchsberg & Fuchsberg], 273 AD2d 149). We note as well that in arbitration respondent failed to plead the affirmative defense of the Statute of Frauds and, accordingly, may not now have the award vacated on that ground. Concur — Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.